Title: To Benjamin Franklin from John Green, 25 June 1779
From: Green, John
To: Franklin, Benjamin


Sir
Bourdeaux June 25th 1779
I sailed from Philada: 2nd. May last Commander of a new Brigt: named the Nesbitt bound to France laden’d with Tobacs. and on the 1st of June before day light fell in with a British Cruzer of 18 six Pounderes about 23 Leauges to the Westward of Bell Ilse who overpowered us with sail & Took and carryed us into Falmouth, on the 13th Inst: made my Escape and arrived here last night on board a Burning Brigt: my hands that were on board my Vessel was delivered up to the press gang at Falmouth and sent on board the Tender in order to sent on board a Man of Warr—
I had no Dispatches from Congress but was given four Packages from Mr. Holker directed for the Minister of France with orders to commit them to the Deep rather than they should fall into the hands of the enemy. I had several other Letters all of which shared the same fate—
A few days before I left Philada: an express arriv’d to Congress from Capt: Hopkins of the Ship Warren of his taking 7 Sail of Transports under Convoy of a 20 Gun ship & an armed Brigt laden’d with provisions and accoutrements for 250 Horse with dry Goods to the amount of 52 Thousand sterlg. some Officers and several Merchants whom sailed from New York and bound for Georgia, there was in Compy. with Capt: Hopkins the Ship Queen of France & Ranger when the above Fleet was taken—
It was believed the Brittish troups would soon evacuate Georgia the loss of the Troupes would [be] greatly felt a Sloop arrived in Philada from the inhabitants of Bermudas beging assistance from Congress that several hundreds of the Inhabitants had already perished for want of food, that many had not tasted bread for several weeks, it was mentioned in Philada that some assistance would be given as soon as possible—
Several privateers are swarming from south Carolina to New York and has taken many of our Vessells, but I’m in hopes they are all destoyed before this as several Continental Vesselles were ordered to cruize on the coast—A large Brigt. sailed in Compy. with me from Philada: bound to Martinico laden’d with flour lost her Mainmast on the same Day & was oblidg’d to put back—The Coast of France from Ushant down to Bell Ilse are many British privateers, 3 Large Cutters & 2 Guernsey Luggers spoke us—
I hope in a short time the Ship Dean Capt Nicolson will be in France and I believe Mr: Carmichael will come in her, she lay in the Delaware when I came a way.
I am with Respect you Humble Servt.
Jno Green
 
Addressed: The Honourbl: Benjamin Franklin Esqr / Plenipotentiary to the United / States of America / at the Court of / a Pasy pres paris
Notation: Jn Green 15. Juin 1779
